Citation Nr: 0614993	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-34 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for varicose veins of 
both lower extremities.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left foot disorder claimed to have 
resulted from VA hospitalization or medical or surgical 
treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty in the United 
States Marine Corps from September 1967 to September 1971.  
He service in Vietnam and received a Combat Action Ribbon, 
among other awards and citations.
  
The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO's) in Providence, Rhode 
Island and Togus, Maine.  Jurisdiction over the claims folder 
was most recently assigned to the RO in Providence, Rhode 
Island.  

The Board notes that while the veteran had perfected an 
appeal for a higher initial evaluation for service-connected 
post-traumatic stress disorder (PTSD), the RO by a July 2004 
rating action granted an increased evaluation for PTSD to 70 
percent disabling, effective from May 14, 2003.  The veteran 
in July 2004 submitted a statement informing that the 
increased evaluation satisfied his PTSD appeal.  Accordingly, 
there is no longer a case in controversy for review by the 
Board as to that issue.  

The issue of entitlement to benefits for a left foot disorder 
pursuant to the provisions of 38 U.S.C.A. § 1151 is addressed 
in the REMAND portion of the decision, below, and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  In a June 1976 decision, the RO denied a claim of 
entitlement to service connection for bilateral varicose 
veins.  This was the last final denial for that claim on any 
basis.  It was held that varicose veins were not shown in 
service, and not shown in the right leg after service.  
Varicose veins in the left leg were first shown years post-
service.  It appears notice was provided.  There was no 
appeal.

2.  Evidence received since the June 1976 decision denying 
service connection for varicose veins is new and is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating the claims.

3.  Bilateral varicose veins did not develop in service, were 
not made worse by service, and are not otherwise shown to be 
related to service.

4.  It is as likely as not that the veteran has bilateral 
hearing loss disability which is causally related to active 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, since the 
last final denial, to reopen the claim of entitlement to 
service connection for bilateral varicose veins.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Bilateral varicose veins were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107  (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2005).

3.  With resolution of reasonable doubt in the appellant's 
favor, bilateral hearing loss was incurred during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005): 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

Because the veteran is here granted the complete benefit 
sought on appeal of his claim for service connection for 
bilateral hearing loss, there is no reasonable possibility 
that additional development will further that claim on 
appeal.  

By a VCAA letter in November 2003 the veteran was informed of 
the notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim here adjudicated.  The letter informed 
of the bases of review and the requirements to sustain both 
reopening of the claim for service connection for bilateral 
varicose veins, and the underlying claim for service 
connection for bilateral varicose veins on the merits.  By 
the VCAA letter he was informed of information and evidence 
that he should submit to reopen the claim or otherwise in 
furtherance of the claim, and the assistance VA would provide 
in obtaining evidence to reopen the claim and to support the 
claim if reopened.  38 C.F.R. §§ 3.156, 3.303 (2005).  Also 
by the VCAA letter, the veteran was requested to submit new, 
pertinent evidence, and was told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  Hence, he was impliedly requested to 
submit all pertinent evidence he had.  

The November 2003 VCAA letter requested that the veteran 
inform of VA and private medical sources of evidence 
pertinent to his claim.  The veteran replied by informing of 
hospitalization and treatment at Rhode Island Hospital, 
Providence, Rhode Island.  The RO obtained records from that 
facility in March 2004.  The veteran did not inform of VA 
treatment for his varicose veins following the last prior 
denial of the claim in June 1976.  Other VA treatment records 
have been obtained and associated with the claims folder.  As 
noted, private records were requested and obtained from the 
one indicated private source.  There is no indication any 
indicated pertinent records were not obtained, or that 
records received were not associated with the claims folders.  
The claim was reopened but denied on the merits by the 
appealed March 2004 rating action.  

While it is true that the veteran has not been afforded a VA 
examination to specifically address the claim of entitlement 
to service connection for varicose veins, such an examination 
is not required to fulfill the duty to assist in where, as 
here, the evidentiary record has not established, by 
affirmative, cognizable evidence, that he has suffered an 
event, injury, or disease in service to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C); 
Paralyzed Veterans of America, et al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  A lay 
person may not be able to distinguish varicose veins, as a 
disorder, from merely prominent or dilated veins or other 
conditions productive of discoloration of the skin.  Hence, 
medical evidence was here required to establish the existence 
of varicose veins in service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
veteran was appropriately afforded VCAA notice in November 
2003, prior to adjudication of the varicose veins claim in 
March 2004.  Id.   The Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in the reopened claim for 
service connection for bilateral varicose veins prior to 
adjudication of that claim on the merits in March 2004.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of varicose veins and their 
connection to service are the essential elements of the 
reopened claim for service connection for varicose veins, and 
the veteran has been given appropriate and sufficient notice 
of these elements in the November 2003 VCAA letter prior to 
RO adjudication of the claim on the merits in March 2004, as 
discussed above.  The veteran was appropriately notified in 
the November 2003 VCAA letter that his claim, once reopened, 
turned on whether there was cognizable evidence of a causal 
link between service and the claimed varicose veins.  The 
degree of disability and the effective date of a grant of 
service connection are not relevant where, as here, the claim 
for service connection is denied.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Rules Governing Claims for Service Connection 

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In each case where a veteran is seeking service connection, 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

Certain disabilities, including sensorineural hearing loss, 
may be subject to service connection based on presumed 
incurrence in service if manifested to a compensable degree 
within one year subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

In determining whether service connection is warranted, the 
Department of Veterans Affairs (hereinafter the VA) is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Whether New and Material Evidence has been Received to Reopen 
Claim for Service Connection for Varicose Veins

When a claim is disallowed by final rating action or by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered. 38 U.S.C.A. §§ 7104(b), 7105 (West 
2002).  However, when a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 20.1105 (2005).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Whether evidence is "new and material" is a conclusion of law 
which this Court reviews de novo under 38 U.S.C.A. 
7261(a)(1).  See Masors v. Derwinski, 2 Vet. App. 181, 185.  
Hence, while in the current appeal the RO reopened the claim 
for service connection for bilateral varicose veins, the 
Board must also adjudicate that issue.  

The RO denied service connection for bilateral varicose veins 
in June 1976.  The veteran did not timely appeal the 
decision, and it became final.  This was the last final 
denial for that claim on any basis.  Evidence supporting the 
decision consisted of service medical records showing no 
findings or treatments for varicose veins in service, a VA 
treatment record in February 1976 for identified early 
varicosities of the left leg, and a VA examination in April 
1976 finding varicose veins above the knee in the left leg 
and some dilated veins that were not varicose in the right 
leg below the knee.  The RO then denied the claim based on an 
absence of varicose veins both in either leg in service and 
in the right leg currently.  In a March 1976 submission, the 
veteran contended that he had been treated for varicose veins 
during service in November 1968.  However, records of this 
alleged in-service treatment were not submitted by the 
veteran or shown by service medical records. 

Since that decision, the RO in December 2003 obtained records 
from Rhode Island Hospital, Providence, Rhode Island.  These 
consisted of records of hospitalization in December 1989 with 
stripping of varicose veins in both legs.  This new medical 
evidence reveals that the veteran in fact had varicose veins 
in both legs in 1989, and hence lends additional support for 
the veteran's claim for service connection for varicose veins 
of both legs.  Accordingly, since the evidence is new and so 
significant that it must be considered together with all the 
evidence, both new and old, to fairly adjudicate the claim 
for service connection for bilateral varicose veins on the 
merits, the claim is reopened.  38 C.F.R. § 3.156(a).

Looking to the merits of the claim, the Board finds no 
medical evidence of varicose veins in either leg in service, 
and no medical evidence of a causal link between service and 
the veteran's bilateral varicose veins.  While the veteran 
has contended that he had varicose veins in service, and his 
report of this history is noted in the December 1989 
hospitalization record, that history is a lay account seeking 
to address the medical question of when the medical condition 
of varicose veins first manifested.  Lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Hence, the veteran's contentions that he 
had varicose veins in service are not cognizable to support 
his claim.

Similarly, his contention that he was treated in service for 
varicose veins does not constitute medical evidence to 
support the claim.  The Court, in addressing such evidence, 
has held that a layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

While the veteran did engage in combat, as supported by an 
award of a Combat Action Ribbon, the veteran has not 
contended, and there is otherwise no indication, that 
engaging in combat would have anything to do with the 
development of varicose veins.  The veteran would have had 
opportunity to report or seek treatment or otherwise be 
examined for varicose veins after his return from Vietnam and 
prior to his separation from service, including at the time 
of his August 1971 service separation examination, which was 
conducted at Camp Lejeune, North Carolina.  Hence, the 
presumptions regarding combat are not applicable for this 
issue.  38 U.S.C.A. §  1154(b) (West 2002).  

Accordingly, absent cognizable (medical) evidence of varicose 
veins in service or of a causal link between service and 
post-service varicose veins, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for bilateral varicose veins.  The preponderance 
of the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

In determining whether service connection is warranted, the 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Hearing tests in service and post service are here noted.  

On audiometric examination in July 1967 for service entrance, 
with ASA units converted to ISO units (appropriate pre-
October 31, 1967 service tests), pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

On audiometric examination in August 1971 for service 
separation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
20
20
15
20
25

On the audiological evaluations post service, pure tone 
thresholds, in decibels, were as follows:




HERTZ


Exam    
Date
Ear
500
1000
2000
3000
4000
February
RIGHT
25
30
 30
 
(blank
)
35
2002
LEFT
35
40
40
(blank
)
40
November
RIGHT
15
20
20
20
30
2002
LEFT
20
20
25
25
35
May 
RIGHT
35
35
35
35
40
2003
LEFT
55
55
60
55
65
June 
RIGHT
5
20
20
20
20
2004
LEFT
15
20
25
30
30

The November 2002 and June 2004 examinations were VA 
examinations for compensation purposes.  The February 2002 
examination was a VA examination for treatment purposes, and 
the May 2003 examination was a private audiometric 
examination.  Speech audiometry was conducted with the three 
VA examinations, revealing speech recognition ability of 88 
percent in the right ear and 76 percent in the left ear in 
February 2002, 96 percent in the right ear and 94 percent in 
the left ear in November 2002, and 94 percent in the right 
ear and 96 percent in the left ear in June 2004.  

The treating VA examiner in February 2002 found mild 
sensorineural hearing loss in the right with very good speech 
discrimination, and mild borderline moderate hearing loss in 
the left with fair speech discrimination.  He assessed 
asymmetric hearing loss and judged the veteran a good 
candidate for amplification.  The examiner noted that the 
veteran had tinnitus, and that he reported work as an 
industrial salesman, going in and out of factory settings but 
not using hearing protection.  The veteran recalled several 
instances of temporary hearing loss after noise exposure.  

At the November 2002 VA examination the veteran reported 
decreased hearing for many years, with current bilateral 
screeching tinnitus which occurred daily and sometimes 
multiple times in a day.  He reported being an Marine 
infantry specialist in service, with loud noise exposure from 
artillery fire, flight line, and explosions, with several 
instances of temporary hearing loss from noise while in 
service.  He also reported intermittent occupational noise 
exposure in industrial sales for 15 years post service.  He 
also reported occasional loss of balance, but he was unsure 
when his hearing loss or tinnitus began.  The examiner 
assessed hearing loss within normal limits bilaterally, but 
opined that the veteran's tinnitus could be due to noise 
damage both in service and post service.  

The veteran reported essentially the same history at his June 
2004 VA examination.  That examiner also found hearing within 
normal limits bilaterally "by VA rating standards" (meaning 
the standards of 38 C.F.R. § 3.385), but noted the presence, 
at most, of very mild high frequency sensorineural hearing 
loss on the right, and very mild to mild high frequency 
hearing loss on the left.  

The November 2002 and June 2004 VA examinations are notable 
for their reasonable consistency with each other.  The 
February 2002 VA and May 2003 private treatment examinations 
are also notable for their reasonable consistency with each 
other for the right ear, with the private test discrepantly 
showing significantly worse hearing only for the left ear.  
Pursuant to 38 C.F.R. § 3.385, the pure tone thresholds and 
speech discrimination scores shown at the November 2002 and 
June 2004 VA examinations would constitute normal hearing in 
each ear, whereas pure tone thresholds at the February 2002 
VA examination and the May 2003 private audiometric 
evaluation would constitute hearing loss disability in each 
ear and so too would speech recognition scores in February 
2002.  

The veteran was consistent in his reporting of past noise 
exposure in service and post service, and there appears to be 
no reason to doubt the validity of the audiometric tests post 
service.  Accordingly, it appears that sometimes the 
veteran's hearing acuity tests as presenting disability by 
38 C.F.R. §  3.385 standards, and sometimes his hearing is a 
little better and tests as normal.  The June 2004 VA examiner 
noted that the veteran reported constant ringing in his ears, 
and also noted that the tinnitus may interfere with pure tone 
testing.  Affording the veteran the benefit of the doubt, the 
Board concludes that the veteran has hearing loss disability 
in each ear pursuant to 38 C.F.R. § 3.385.  

The remaining question is whether that hearing loss 
disability in each ear is causally related to service.  The 
veteran's service Form DD214MC reveals that he engaged in 
combat with the enemy, as supported by a Combat Action 
Ribbon, and that he served in small arms infantry in Vietnam.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder. 
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996). In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

In this case, 38 U.S.C.A. § 1154(b) is applicable to 
establish the veteran's contended noise exposure in service 
resulting in temporary hearing loss.  As the November 2002 VA 
examiner concluded based on the veteran's history, noise-
induced damage was present both in service and post service.  
Further, while the veteran's service separation examination 
showed only one 25 decibel pure tone threshold at an 
applicable frequency in the left ear to constitute hearing 
loss pursuant to Hensley, and showed no such Hensley 
threshold showing hearing loss in the right ear, the Board 
does note the incremental worsening of hearing threshold 
readings between service entrance and service separation in 
each ear.  Relying on the November 2002 VA examiner's 
conclusion of noise-induced damage in service, and the 38 
U.S.C.A. § 1154(b) presumption of damaging noise exposure in 
combat (with resulting temporary hearing loss), the Board 
concludes that it is at least as likely as not that the 
veteran's bilateral hearing loss disability is causally 
related to service.  38 C.F.R. § 3.303.  


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral varicose veins is reopened.  
The issue is allowed to this extent.

Service connection for bilateral varicose veins is denied.  

Service connection for bilateral hearing loss is granted. 
REMAND

The veteran in June 2003 submitted a notice of disagreement 
with a January 2003 RO decision, in pertinent part, denying 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a left foot disorder.  The RO in May 2004 then issued a VCAA 
letter addressing, in pertinent part, the veteran's left foot 
disorder claim.  However, the RO has yet to issue a statement 
of the case responsive to the submitted notice of 
disagreement.  Where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case. 38 C.F.R. § 19.26 (2005). The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995) and 
Manlincon v. West, , 12 Vet. App. 238 (1999).  

On remand, the RO should complete any additional development 
deemed necessary. 38 C.F.R. § 19.26 (2005).  Such development 
may include remedying a failure to provide a timely VCAA 
letter to inform and assist the veteran in developing his 
left foot disorder claim prior to its initial adjudication of 
that claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Accordingly, the case is REMANDED for the following actions:

Upon completing any development 
deemed necessary including pursuant 
to the VCAA, Pelegrini v. Principi, 
18 Vet. App. 112 (2004), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the RO should review 
the remanded claim de novo, and 
provide the appellant and his 
representative a statement of the 
case addressing the claim of 
entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 
for a left foot disorder.  
Thereafter, the appellant and his 
representative are instructed that 
for the appeal to proceed on this 
issue, a timely substantive appeal 
must be received.  If a substantive 
appeal is timely received, the claim 
should be appropriately developed for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


